            Case 1:15-cv-03783-VEC Document 139 Filed 08/19/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
SANDRA BUTLER; RICKY GIBSON; O’BRIEN
MORRIS; RICHARD EMMETT; ROSELLE DIAZ;
KEVIN FAISON; SHANIQUA JACKSON; CENTER                                      [PROPOSED] STIPULATION
FOR INDEPENDENCE OF THE DISABLED, NEW                                       AND ORDER
YORK AND COALITION FOR THE HOMELESS, for
themselves and on behalf of all others similarly situated,
                                                                            15-CV-3783 (VEC)
                                                           Plaintiffs,
                               -against-

CITY OF NEW YORK, THE NEW YORK CITY
DEPARTMENT OF HOMELESS SERVICES, STEVEN
BANKS, as Commissioner of the New York City
Department of Homeless Services,

                                                         Defendants.

----------------------------------------------------------------------- x


        WHEREAS on August 16, 2021, the City proposed a plan to move the remaining New York

City Department of Homeless Services (DHS) clients out of De-densification Hotels (also referred to as

the “density hotels”) and to conduct “look back” interviews with those clients who had already been

moved out of the De-densification Hotels (the “Plan”), Dkt. 131;

        WHEREAS Plaintiffs agreed to most parts of the Plan but raised questions about the adequacy

of the number of case managers to be staffed at the 19 remaining density hotels and called for the “look

back” interviews to commence immediately;

        WHEREAS on August 17, 2021, the parties appeared for a hearing in this matter and the Court

overruled Plaintiffs’ objections to case manager staffing and the timing of the “look back” interviews;

and

        WHEREAS the Court ordered the parties to file a joint stipulation that incorporates the City’s

Plan by August 19, 2021, so that the Court may so order said plan;
            Case 1:15-cv-03783-VEC Document 139 Filed 08/19/21 Page 2 of 7




         NOW THEREFORE, IT IS STIPULATED AND AGREED AMONG THE PARTIES

THAT:



      1. Definitions: The following definitions apply to this Stipulation:

                      a. “Density Hotel” is a hotel that DHS used to shelter clients during the
                         Covid pandemic to reduce the density of clients in congregate shelters.

                      b. “Day 1” is the day that DHS serves the Cover Letter, RA Determination
                         Notice, and/or Administrative Denial Notice on clients at a particular
                         density hotel. The corresponding calendar date associated with any “Day
                         1” may differ by density hotel.

                      c. “Comparable shelter placement” is the lesser of what the client
                         requested or the client currently has. For example, if a client resides in a
                         single room but their reasonable accommodation request may entitle the
                         client to a double room, the client can be moved to a double-occupancy
                         room and this would be considered a “comparable shelter placement.”
                         Likewise, if a client is in a double room, but has a reasonable
                         accommodation request that might entitle the client to a single room, the
                         client can be placed in a double room.

      2. Additional Outreach: As of August 15, 2021, case managers have completed scripted
         interviews with over 85 percent of clients remaining in density hotels. With respect to
         the remaining clients who did not attend their interview appointments, DHS providers
         will make two additional attempts to engage the client to discuss any reasonable
         accommodation needs by serving the five-day appointment notices in person and/or
         leaving notices on clients’ beds/lockers for those who cannot be found in person.

      3. DHS Will Provide Clients in Density Hotels with Notices reflecting their
         Reasonable Accommodation Determinations, As Applicable: DHS will distribute a
         cover letter and notices, as applicable, to clients remaining in the density hotels.
         Signature logs will be kept confirming that the notice(s) was (or were) received by the
         client (see Dkt. 131-7). DHS will translate each notice as well as the cover letter into the
         languages required by Local Law 30.

                    i.   “Decision on Your Reasonable Accommodation Request” (see Dkt. Nos.
                         131-3 and 131-4) 1: Clients who have submitted reasonable accommodation
                         requests and supplied supporting documentation where it was requested, will
                         receive a notice titled “Decision on Your Reasonable Accommodation
                         Request.” As discussed in the Timeline at paragraph 4, below, clients will

1
    The wording on these two forms is identical, but they have different DHS form numbers.



                                                    -2-
           Case 1:15-cv-03783-VEC Document 139 Filed 08/19/21 Page 3 of 7




                       receive this notice at least 5 days in advance of a move if there are any
                       denials on the merits of their requests. This notice, as well as the Cover
                       Letter described at subparagraph (iv) below, explains that the client must
                       submit an appeal within 48 hours of receipt of the notice to maintain a
                       comparable shelter placement in the upcoming move.

                 ii.   “Administrative Denial of Your Reasonable Accommodation Request” (see
                       Dkt No. 131-5): Clients who have not submitted the required supporting
                       documentation from clinical professionals will receive an “Administrative
                       Denial of Your Reasonable Accommodation Request” notice (hereinafter the
                       “Administrative Denial Notice”).

                iii.   Individualized Placement Notification (see Dkt. No. 131-6): This notice
                       informs a client at least 24hours before their move of the name and address of
                       the facility they are moving to and the type of placement (single room,
                       double room, or congregate dorm).

                iv.    Cover Letter (see Dkt. No. 131-8): All clients will receive a cover letter that
                       explains the different types of notices being distributed to clients on “Day 1”
                       as discussed in the Timeline at paragraph 4, below.

    4. Timeline: DHS’s timeline, which reflects the earliest date by which clients could be
       moved out of density hotels to a congregate shelter setting or another non-density hotel2
       is as follows:

       •   Merit approval, no denial: If a client’s accommodation request is being granted then on
           Day 1 the client will receive both an RA Determination Notice notifying them that the
           request is being granted, and potentially a 24-hour Individualized Placement notice
           informing them where they will be moved. In such a case, because the client’s
           accommodation request was granted, they could be moved as soon as Day 2.3

       •   Merit denial, appeal submitted without determination of the appeal by the time
           the density hotel closes: A client with a merit denial who appeals the denial within
           48 hours after its issuance and who has not received a determination on the
           appeal before the density hotel closes would be moved to a comparable shelter



2
  Many clients have requested multiple accommodations and, thus, could receive a combination of
both merit denials and administrative denials. These clients will receive the most generous
applicable timeline.
3
  DHS may move a client who receives a decision on the merits that approves their accommodation
request the day after they are informed of the decision in their favor. The decision of when to move
this client will, however, depend on the circumstances and logistics. Instead of moving a single
person out of a density hotel on “Day 2”, DHS may wait a few days so that group move may take
place. Again, the timelines reflected in this plan show the fastest or earliest that a client may be
moved depending on the status or results of their accommodation request or appeal.


                                                 -3-
       Case 1:15-cv-03783-VEC Document 139 Filed 08/19/21 Page 4 of 7




       placement until the appeal is decided.

   •   Merit denial, no appeal submitted: A client who receives a merit denial and does
       not appeal within 48 hours can be moved to a congregate shelter setting on Day 5.

   •   Administrative denial, subsequently submit documents: A client who receives an
       administrative denial on Day 1 and submits documents anytime between Day 1 and
       Day 10 at 6 pm will receive a determination of their accommodation request on the
       merits on Day 11 or Day 12.
          o If a client receives a merit denial and does not appeal the merit denial
               within 48 hours of receipt then the client could receive the 24-hour
               Individualized Placement notice on Day 13, in which case the client can be
               moved on Day 14. (In the case of a client submitting documents late in the day
               on Day 10, if they do not appeal the determination they receive on Day 12 then
               they could receive a Placement notice on Day 14 and can be moved on Day 15.)
          o If a client receives a merit denial and appeals the merit denial within 48
               hours (and by 6 pm two calendar days after receipt) then the client would
               be moved to a comparable shelter placement.
          o If a client receives a merit approval, they can be moved as early as the
               following day to a shelter that accommodates their needs, similar to Scenario
               No. 1, above.

   •   Administrative denial, no documents submitted: A client who receives an
       administrative denial on Day 1 and does not submit documents by Day 10 (by 6 p.m.)
       can be moved to a congregate shelter setting as early as Day 12. The client would
       receive the 24-hour Individualized Placement notice on Day 11.

   •   Administrative denial, subsequently submits documents, but no final decision by
       the date the hotel is closing: A client will receive a comparable shelter placement.

5. Appeals: During the implementation of this plan, the Appeals Committee will increase
   the number of staff members available from the four divisions that comprise the Appeals
   Committee. Specifically, the DHS office of Adult Services will have as a minimum three
   staff available to sit on the Committee, the Department of Social Services (DSS) Office of
   Disability Affairs will make at least three staff available, the DHS Office of the Medical
   Director will make at least six staff available, and the DHS Disability Access and
   Functional Needs office will make at least four coordinators available. Throughout the
   pendency of the moves out of density hotels and while conducting the “Look Back” plan,
   the Appeals Committee will shorten its review process to a maximum of 72 hours (for
   appeals received on Friday and over the weekend) or a maximum of 48 hours (for appeals
   received Monday through Thursday). Furthermore, the Appeals Committee will meet up
   to five times each week, as necessary, to process reviews under this time frame.

6. Training: DHS will facilitate the training of case managers using the PowerPoint
   presentation (see Dkt. No. 131-9). The trainings will be delivered using Zoom and




                                            -4-
      Case 1:15-cv-03783-VEC Document 139 Filed 08/19/21 Page 5 of 7




   Zoom’s reporting function will be used to take attendance and track participation for
   sessions.

7. Pre-Move Site-Visits: Five to 10 days before any move, DHS’s Housing Emergency
   Referral Operations (HERO) division will conduct pre-move inspections at the 10 sites
   that are currently vacant where clients will be moving, to confirm their physical
   accessibility and readiness to receive clients. The results of these inspections will be
   recorded, and inspectors will look for ramps, steps, elevators, access to refrigerators, and
   accessible bathroom features.

8. Senior Staff on Site on Moving Day: DHS will have senior staff at both the departing
   and receiving ends of every move from density hotels for the duration of every move to
   answer questions and troubleshoot any issues that may arise. Senior staff includes the
   Deputy Commissioner, Associate Commissioner, or Assistant Commissioner, and/or
   DHS Program Administrators.

9. Maximum Number of Clients Moved Per Day: DHS will conduct all moves on
   weekdays and move no more than 100 clients a day out of density hotels, for a maximum
   of 500 clients per week. DHS will move clients out of no more than three hotels in any
   one day.

10. Staffing: DHS has identified additional staff to assist in the implementation of this plan
    through redeployment, temporary reassignment, and temporary staff hired though
    contracted vendors. . In particular, DHS’s Office of Program Development and
    Implementation currently includes 12 temporary data entry specialists, six of which
    have been loaned to the unit by DSS’ Office of Reasonable Accommodation.
    Furthermore, DSS’s Customized Assistance Services has six staff members and eight
    temporarily redeployed nurses and licensed social workers to assist with the unit’s
    workload. DSS’ Office of Reasonable Accommodation has also hired seven temporary
    employees from a vendor. Additional staff will be identified or hired through these
    methods and assigned as needed between the critical units depending on need.
    Additionally, non-profit providers may redeploy staff from other sites should that
    become necessary to support this plan. The office will at a minimum retain these existing
    staff throughout the moves out of density hotels and while the “Look Back” plan is
    implemented.

11. “Look Back” Plan: For the approximately 5,000 clients moved out of density hotels,
    even those who were moved after the agreed upon script was implemented, DHS will
    conduct counseling on reasonable accommodations during their regularly scheduled
    Independent Living Plan (ILP) meetings. DHS will provide shelter case managers with a
    script for this purpose and instructions to read the script at their clients’ upcoming ILP
    meeting. DHS will start the “Look Back” Plan 15 days after moves from density hotels
    resume, or on September 15, 2021, whichever is earlier. The Look Back Plan will be
    carried out over a 4-week period. The script is as follows:




                                             -5-
         Case 1:15-cv-03783-VEC Document 139 Filed 08/19/21 Page 6 of 7




           DHS is committed to ensuring that the needs of individuals with
           disabilities or health conditions are met when assigning shelter
           placement. DHS is obligated to give certain types of help to make it
           easier for you to get access to the services you need. This type of help
           is called a reasonable accommodation. A few examples of the type of
           accommodations DHS can provide include things like:
               • placement in an accessible unit for someone with limited
                 mobility;
               • diabetic meals for someone who has diabetes;
               • access to a refrigerator for someone who has medication
                 that needs to be kept cold; and
               • placement in a unit with air conditioning for someone
                 who needs that because of a breathing problem or because
                 they take medication that affects their body temperature.

           If this is true for you, we can help you. Please ask shelter staff for
           help. You have a right to ask for this kind of help at any time. Do you
           have any other needs because of a medical condition or physical or
           mental disability that we should be aware of?

           To help us verify the type of reasonable accommodation that will meet
           your needs, you may have to provide us documentation from your
           medical or mental health provider. We will let you know if we need
           documents based on the type of accommodation you are requesting.
           We will give you at least ten days to gather your documents and can
           help you collect them.

           If you think you will need help getting the documents, or if you know
           you will need this help, please sign the HIPAA form. This form gives
           us permission to talk to your medical or mental health provider only
           about your request. In some situations, we may not be able to give you
           this reasonable accommodation until we get and review the
           documents. DHS may deny your reasonable accommodation request
           without documentation so please let us know if we can help you.


Dated:      New York, New York
            August 19, 2021




                                             -6-
        Case 1:15-cv-03783-VEC Document 139 Filed 08/19/21 Page 7 of 7




Beth Hofmeister                                  GEORGIA M. PESTANA
Joshua Goldfein                                  Corporation Counsel of the City of New York
THE LEGAL AID SOCIETY                            Attorney for Defendants
199 Water Street                                 100 Church Street
New York, New York 10038                         New York, New York 10007
                                                 (212) 356-0873
                                                 ckruk@law.nyc.gov
                                                 ssprayre@law.nyc.gov


By: /s/ Joshua Goldfein (By SS w/ permission)_   By:        /s/ Sharon Sprayregen
    Beth Hofmeister                                    Carolyn Kruk
    Joshua Goldfein                                    Sharon Sprayregen
                                                       Assistant Corporation Counsel

Dawn Smalls
Jacob Alderdice
JENNER & BLOCK LLP
919 Third Avenue, 38th Floor
New York, New York 10022

By: /s/ (By SS w/ permission)_____________
    Dawn Smalls




SO ORDERED:



____________________________________
HON. VALERIE E. CAPRONI
UNITED STATES DISTRICT JUDGE




                                             -7-
